Citation Nr: 9930020	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-04 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Meniere's Syndrome.  

2.  Entitlement to a compensable rating for bilateral high 
frequency hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The appellant had active military service from April 1969 to 
December 1970 and from December 1974 to November 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 1999 the Board remanded the issues of service 
connection for Meniere's Syndrome, an increased evaluation 
for tinnitus, and a compensable rating for bilateral hearing 
loss for further development.  

The Board also noted in the August 1999 remand that an SOC 
was never issued for the issues of service connection for 
labyrinthitis, otitis media and externa, and migraine 
headaches which were denied by the RO in March 1985.  

Because it was unclear whether the appellant wished to 
continue his appeal on these issues, the RO was requested to 
ask the appellant whether he wanted to continue his appeal on 
these issues.  

Following this remand, the appellant specified that the only 
appeals he wished to continue were service connection for 
Meniere's Syndrome and entitlement to a compensable 
evaluation for bilateral high frequency hearing loss.  The 
case has since been returned to the Board for further 
appellate review.  




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In March 1985, the RO, in pertinent part, denied service 
connection for Meniere's Syndrome.  It also continued its 
evaluation, in pertinent part, for hearing loss.  The notice 
provided with the decision referred only to tinnitus and 
hearing loss.  The appellant filed a timely notice of 
disagreement with the decision.  

The RO never provided the appellant with a statement of the 
case (SOC) regarding either of the above-mentioned issues.  

In February 1997 the appellant re-raised his claim of service 
connection for Meniere's Syndrome.  In April 1997, the RO 
denied his claim on the basis that he had not submitted new 
and material evidence to re-open his claim.  

In its February 1999 remand, the Board found that the 
appellant's service connection claim for Meniere's Syndrome 
had never become final because the appellant had submitted a 
notice of disagreement for which a statement of the case was 
never issued.  

Following this remand, the RO continued to deny the 
appellant's claim for service connection of Meniere's 
Syndrome on the basis that new and material evidence had not 
been presented to re-open the claim.  

As was stated previously, the Board remanded this case for a 
second time in August 1999 for further development.  

In pertinent part, the Board specifically provided the 
following instructions in its remand order:

3.  After any additional evidence has 
been received and added to the record, 
the appellant should be afforded a 
comprehensive VA ear, nose, and throat 
examination, conducted by an appropriate 
specialist.  

The claims file, a separate copy of this 
remand, and copies of the previous and 
amended criteria for rating diseases of 
the ear should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated by the examiner 
in this regard.  

More specifically, the examiner should be 
provided with a copy of the current 
regulations for rating diseases of the 
ear which became effective June 10, 1999.  
64 Fed. Reg. 25202 (1999).  Any further 
indicated special studies should be 
conducted.  The current severity of the 
appellant's hearing loss should 
specifically be determined.  The severity 
of the appellant's tinnitus should be 
addressed only if the appellant has 
indicated that he wants to continue his 
appeal on this issue.  The examiner 
should also identify any other 
impairment(s) related to the appellant's 
ear, nose, and throat.  Any opinions 
expressed should be accompanied by a 
complete rationale.  

6.  The RO should issue a SOC on the 
issue of service connection for Meniere's 
Syndrome.  The RO should readjudicate the 
issue of service connection for Meniere's 
Syndrome.  The RO should determine 
whether the claim is well-grounded.  If 
the RO determines that the claim is well-
grounded, the RO should conduct any 
necessary development in accordance with 
the duty to assist under 38 U.S.C.A. 
§ 5107(a) and then adjudicate the issue 
based on all the evidence.  

There is no record of a VA ear, nose, and throat examination 
being conducted pursuant to the above remand order.  

Regarding Meniere's Syndrome, the file shows that the RO is 
continuing to treat the issue as being new and material 
evidence to re-open the claim of service connection for 
Meniere's Syndrome.  

As was stated above, the record indicates that the 
appellant's claim of service connection for Meniere's 
Syndrome did not become final because the appellant filed a 
notice of disagreement with the initial March 1985 rating 
decision.  The Board found that this was the case in the 
February 1999 remand.  

The Board again noted this in the August 1999 remand, and 
specifically instructed the RO to provide the appellant with 
a statement of the case and to adjudicate the issue of 
service connection, including a determination of whether the 
claim for service connection of Meniere's Syndrome was well-
grounded.  

The record shows that the RO issued a statement of the case 
in August 1999.  However, the RO again based its denial of 
service connection for Meniere's Syndrome on the fact that 
new and material evidence had not been submitted.  In 
addition, the RO did not provide the applicable regulations 
pertaining to service connection.  

As was stated above, it has been previously determined that 
the appellant's original claim for service connection of 
Meniere's Syndrome did not become final.  Therefore, whether 
new and material evidence has been presented is not an issue 
for adjudication.  The issue is service connection for 
Meniere's Syndrome, and the statement of the case should 
reflect this in terms of the cited issue, the regulations it 
cites to, and in terms of the rationale of its decision.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the issues on appeal must be remanded again in 
order to ensure that the Board's remand directives are 
complied with.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should ask the appellant to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
or medical releases from the appellant, 
the RO should obtain legible copies of 
those treatment records identified by the 
appellant which were not previously 
secured.  Regardless of the appellant's 
response, the RO should secure all 
outstanding VA treatment reports.  




2.  After any additional evidence has 
been received and added to the record, 
the appellant should be afforded a 
comprehensive VA ear, nose, and throat 
examination, conducted by an appropriate 
specialist.  

The claims file, a separate copy of this 
remand, and copies of the previous and 
amended criteria for rating diseases of 
the ear should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated by the examiner 
in this regard.  

Any further indicated special studies 
should be conducted.  The current 
severity of the appellant's hearing loss 
should specifically be determined.  The 
examiner should also identify any other 
impairment(s) related to the appellant's 
ear, nose, and throat.  Any opinions 
expressed should be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
a compensable rating for bilateral high 
frequency hearing loss based on the 
entire evidence of record.  

5.  The RO should issue a SOC on the 
issue of service connection for Meniere's 
Syndrome.  The RO should readjudicate the 
issue of service connection for Meniere's 
Syndrome.  The RO should determine 
whether the claim is well-grounded.  The 
SOC should contain the applicable 
regulations pertaining to service 
connection.  If the RO determines that 
the claim is well-grounded, the RO should 
conduct any necessary development in 
accordance with the duty to assist under 
38 U.S.C.A. § 5107(a) and then adjudicate 
the issue based on all the evidence.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

